Citation Nr: 0614890	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-41 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel
INTRODUCTION

The veteran served on active duty, including active duty for 
training from May 16, 1976 to August 28, 1976 and from July 
1977 to June 1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record supports a conclusion that PTSD does not exist.

2.  The veteran is not a veteran of combat.

3.  There are no confirmed in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  He contends, 
in substance, that he was confronted with sexual advances and 
threats of sexual assault by another soldier during basic 
military training between May and August 1976, and that his 
subsequent mental problems resulted from such purported 
incident.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes first that in a May 2003 letter from the 
RO, the veteran was informed of what the evidence must show 
to establish entitlement to the benefit he sought.  
Specifically, the letter stated that the evidence must show 
that the veteran incurred an injury in military service, a 
current physical or mental disability and a relationship 
between the veteran's current disability and the injury or 
event in service.  The letter describes that the evidence 
usually includes medical records or medical opinions, and the 
veteran's service records.  The letter described VA's duty to 
assist him in the development of his claim, advising him that 
VA would obtain all evidence kept by VA and any other Federal 
agency, including VA facilities and service medical records, 
and that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency.  

The May 2003 letter also informed the veteran that he may be 
eligible "to receive fee counseling and medical care for 
problems associated with sexual assault whether or not you 
are receiving compensation."  The letter also stated that 
those counselors would assist the veteran in documenting the 
"details of the stressful event that can be used to support 
your claim."  Moreover, the veteran was provided a PTSD 
Questionnaire that was designed to assist the veteran in 
recognizing what information was needed to establish a PTSD 
claim, including information about stressors.  This satisfies 
the "give us everything you've got pertaining to your claim" 
requirement contained in 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, has been 
established.  The second and third elements, current 
existence of a disability and relationship of such disability 
to the veteran's service, were the subject of the May 2003 
VCAA letter, as is described above.  Elements four and five, 
degree of disability and effective date, are moot because 
service connection has never been granted (and as explained 
below is not now being granted by the Board).  In other 
words, any lack advisement as to those two elements is 
meaningless in the absence of a grant of service 
connection.   

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a service organization 
which is undoubtedly aware of what is required of the veteran 
and of VA.  This reliance on the representative leads the 
Board to conclude that the veteran is well informed and aware 
of his obligations.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records, his service medical records, 
and service personnel records.  The veteran has identified no 
additional information that should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, VA conducted 
examinations of the veteran, the results of which will be 
discussed below.  

As will be discussed in much greater detail below, VA has 
additional responsibilities in case, such as this, in which 
sexual assault is alleged.  See Patton v. West, 12 Vet. App. 
272 (1999).  As was discussed above, the May 2003 VCAA letter 
recognized this aspect of the veteran's claim.  As explained 
below, the RO obtained the veteran service personnel records.  
There is no indication that any evidence exists which would 
serve to corroborate the veteran's claim of unwanted sexual 
advances during basic training.

Thus, the Board finds that under the circumstances of this 
case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim, and elected to have a hearing at the 
RO.  The veteran appeared and gave testimony at that August 
2005 hearing. 

Accordingly, the Board will proceed to a decision on the 
merits.


Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2005);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The veteran seeks service connection for PTSD.  In substance, 
he contends that he was confronted with sexual advances and 
threats of sexual assault by another soldier while undergoing 
basic training at Fort Jackson, South Carolina, between May 
16, 1976 and August 28, 1976, and that such incident caused 
his claimed PTSD.

Initial comments

The Board observes that the veteran has limited his appeal 
specifically to the issue of his entitlement to service 
connection for PTSD.  See the veteran's November 2004 
substantive appeal [VA Form 9], as well as the veteran's 
statements at the August 2005 hearing.  Moreover, this case 
has been developed by the RO strictly on the basis of the 
veteran's entitlement to service connection for PTSD.  
Accordingly, the Board need not address the matter of the 
veteran's entitlement to service connection for any other 
disability.

The Board observes in passing that a review of the veteran's 
medical history indicates that his paramount problem appears 
to be substance abuse.  Service connection may ordinarily not 
be granted for such.  See 38 U.S.C.A. § 105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1(n), 3.301 (2002);VAOPGPREC 2-97 
(January 16, 1997) [no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  

Discussion

As noted above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

(i.)  Current disability

Regarding the first element, current disability, there is 
conflicting evidence as to whether PTSD in fact exists.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  
The Board may not reject medical opinions based on its own 
medical judgment.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Obert v. 
Brown, 5 Vet. App. 30 (1993).  However, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As was alluded to above, the medical record is replete with 
references to the veteran's polysubstance abuse, leading to 
homelessness and a "very sketchy" employment history.  
Evidence specific to PTSD is described immediately below.    

In March 2001 a social worker referred the veteran for 
examination regarding "potential" PTSD.  In August 2001, 
Dr. GW, a psychologist, conducted a battery of tests and an 
extensive interview, and diagnosed the veteran with 
"symptomatic pattern and historical account suggest bipolar, 
nos [not otherwise specified] - r/o [rule out] 
schizoaffective, bipolar type and PTSD."  

In June 2002, Dr. S.C., an M.D., examined the veteran and 
stated in an examination report: "I believe [the veteran's] 
mood problems are largely substance-induced (cocaine); rule 
out PTSD from sexual abuse while in the military.  I doubt he 
makes full PTSD criteria at this point."   Axis I diagnoses 
were cocaine abuse and alcohol abuse; major depression.
 
In December 2004, JC, a Licensed Clinical Social Worker, 
diagnosed the veteran with PTSD after the veteran completed a 
PCL-S, a questionnaire designed to assist health care 
providers in determining whether a PTSD diagnosis is 
warranted.  

The primary inquiry in the evaluation of medical opinion 
evidence involves inquiry into the bases for the physicians' 
opinions, singly or in combination with each other, examining 
factors such as the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In analysis of cases involving multiple medical 
opinions, each medical opinion should be examined, analyzed 
and discussed for corroborative value with other evidence of 
record.  See Wray v. Brown, 7 Vet. App. 488, 492-493 (1995).

In this case, the Board finds that the one diagnosis of PTSD, 
by a Licensed Clinical Social Worker, is outweighed by the 
other evidence of record, including especially the findings 
of the psychologist in August 2001 and the psychiatrist in 
June 2002.  

The clinical psychologist administered multiple tests.  The 
five page August 2001 VA examination report is extremely 
detailed and reflects a familiarity with the file as well as 
a detailed interview with the veteran.  The examination was 
for the specific purpose of determining whether PTSD existed.  
One of the strengths of the August 2001 VA compensation and 
pension examination report, unlike the other medical 
evidence, is the fact that the examiner came to grips with 
the veterans vagueness concerning his alleged stressors.  
This appears to be a major reason why PTSD was not diagnosed.  
It is obvious that the VA examiner, Dr. GW., gave 
considerable thought to the report.  Its conclusions cannot 
be taken lightly.

The same can be said for the June 2002 findings of the VA 
psychiatrist.  This report, too, appears to be well-informed 
by the record.  Moreover, the June 2004 evaluation of the 
veteran was in connection with his admission to a VA 
hospital, and was carefully crafted with an eye towards 
correct diagnosis and proper treatment.  Of particular 
interest to the Board is that the veteran reported the 
alleged in-service sexual abuse and the VA psychiatrist did 
not accept it as a basis for a finding of PTSD.

In contrast, the December 2004 diagnosis was primarily based 
on the veteran's responses to a PCL-S test.  In that regard, 
the Board notes that the report stated that the veteran 
showed the examiner his claim for benefits based on PTSD, and 
that the veteran told the examiner he had worked with a 
service representative to appeal the instant claim.  It is 
thus apparent that the veteran's focus was on obtaining 
monetary benefits from the government.  It may be surmised 
that his responses were tailored accordingly.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

The Board places relatively little weight of probative value 
on the December 2004 diagnosis of PTSD.  Although not 
disparaging the qualifications of the social worker who 
administered the test, such qualifications are less 
impressive than those of the clinical psychologist and 
medical doctor who specifically ruled out PTSD as a 
diagnosis.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  In addition, it 
appears that the December 2004 PTSD diagnosis was based 
exclusively upon the veteran's own statements, rather than 
upon a review of his entire medical history.  Although the 
veteran's substance abuse problems were mentioned, they take 
up a mere sentence or two in the report, and it appears that 
the veteran may have deliberately down played this 
significant aspect of his medical history.  See Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a medical opinion when it is based exclusively on the 
recitations of a claimant].   

For those reasons, the Board finds that the preponderance of 
the evidence weighs against a diagnosis of PTSD in this case.  
Thus, the claim fails because the first element required by 
38 C.F.R. § 3.304(f) has not been satisfied.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 
 For the sake of completeness, the Board will also discuss 
the remaining two 38 C.F.R. § 3.304(f) elements, starting 
with element (3), the existence of a confirmed stressor.

(ii.)  Stressor

The Board first notes that the veteran did not serve in 
combat, and he does not so contend.  He does contend that 
purported unwanted sexual advances and threats of sexual 
assault occurred while he was in basic training and that such 
caused his claimed PTSD.  Thus, the veteran's statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible evidence which corroborates the claimed stressors.  
Such evidence is lacking.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

A review of the veteran's contemporaneous service medical 
records and personnel records do not indicate any report made 
by the veteran that he was sexually assaulted or threatened 
with sexual assault.  Moreover, there is no indication of   
psychic trauma in service; the veteran responded "no" to 
questions concerning nervous trouble, depression and the like 
in his May 1978 report of medical history. 

As was alluded to in the Board's VCAA discussion, pursuant to 
Patton the RO obtained the veteran's service personnel 
records (the 201 file). 

For purposes of clarity, the Board will state the veteran's 
military history.  The veteran enlisted in the National Guard 
on January 2, 1976.  Subsequently, he was assigned to attend 
basic training at Fort Jackson, South Carolina, arriving on 
May 16, 1976.  After completion of basic training and 
Advanced Individual Training (AIT) on August 28, 1976, the 
veteran was relieved from active duty.  This is the period 
during which the veteran claims that the sexual 
advances/threats took place; as noted above, the objective 
service records document no such incident or incidents.  

The veteran's personnel file indicates that he was absent 
without leave from nine different weekend drills after being 
reassigned to a New York National Guard unit.  Based on these 
episodes of AWOL, the veteran was placed on involuntary 
active duty orders.  The veteran was discharged from the 
National Guard and began active duty in the regular Army on 
July 6, 1977.  He was discharged from active duty, for 
reasons described below, on June 13, 1978.

Of record is an Army Board for Correction of Military Records 
memorandum describing the Army Board's declination to upgrade 
the veteran's general discharge to an honorable discharge.  
The Army Board's findings were congruent with that described 
above, namely that the veteran was involuntarily ordered to 
active duty for unsatisfactory performance in his National 
Guard unit.  He began this period of active duty in June 
1977.  In August 1977, the veteran was twice counseled for 
failure to report to company formations. In August and 
September 1977, the veteran was subjected to non-judicial 
punishment, receiving a reduction in rank from E-2 to E-1 and 
a forfeiture of pay.  In October the veteran was counseled 
for failure to report to a detail.  In January 1978, the 
veteran received a letter of reprimand for failure to report 
as assigned.  In March 1978, the veteran received a 
Commander's Letter of Counseling for failure to prepare his 
room for inspection and for not getting out of bed in a 
timely manner.  In June 1978, the veteran was discharged for 
"repeated failure to conform to military standards and 
procedures and numerous incidents of disrespect for authority 
and disobedience of established policies."  See ABCMR 
Memorandum pages 1-4.  

Pursuant to M21-1, the Board must determine whether the 
evidence of lack of military discipline in indicative of 
behavioral changes which serve to corroborate the veteran's 
statements regarding in-service stressors.  

At no time during this manifestly unsuccessful period of 
military service did the veteran ascribe his poor performance 
to psychic trauma during basic training.
At the August 2005 hearing, however, the veteran contended 
that the reason his military career was riddled with 
disciplinary issues was because of the sexual trauma he 
experienced in basic training in 1976.  The Board places 
greater weight on the pertinently negative contemporaneous 
records than it does on the veteran's recollections decades 
after.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].    

Moreover, there is no evidence that specifically demonstrates 
that the veteran's behavior after basic training was 
different from his behavior before.  By his own admission, 
the veteran was homeless and living on the streets before 
entering military service.  In the December 2004 psychiatric 
evaluation discussed above, the examiner's report states the 
following:

Patient reports the following traumatic life experience: 
from ages 16-19 he was on his own, on the streets of New 
York City, in the shelter system.  He mentioned in 
particular the Third Street shelter where he witnessed 
multiple daily violent incidents including stabbings, 
murders, sexual assaults; a person right next to him was 
killed, he was told if he went to sleep in the shelter, 
other men would  try to have sex with him.

Those events preceded the veteran's basic training.  Not only 
does this history show a chaotic pre-service lifestyle, but 
it is suggestive that the psychic trauma which the veteran 
claims occurred in basic training on a military post may have 
happened earlier, in a homeless shelter in New York City.  

Other medical evidence consistently provided by the veteran 
in his numerous visits for treatment shows that his lifestyle 
included the regular use of alcohol and drugs prior to his 
basic training; a lifestyle that was not conducive to 
acceptance of authority and discipline.  

Finally, the veteran has not been specific concerning the 
alleged stressors.  In particular, he did not name the 
individual(s) involved, claiming that he could only remember 
a nickname, "[redacted]".   The Board observes that it is curious, 
to say the least, that the veteran refers to an event which 
he claims to be a watershed event in his life which caused 
mental illness, yet he cannot recall the names of any of the 
persons involved. Moreover, the veteran has not submitted any 
other evidence, such as statements from fellow service 
members, which would serve to support his account.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

Based on this record, the Board finds that the veteran's 
statements regarding stressors are not sufficiently 
corroborated by the evidence of record.  In addition to the 
evidence being against the presence of PTSD, the claim also 
fails on the basis that there are no confirmed stressors.
(iii.)  Nexus

With regard to medical nexus, the only medical evidence of a 
nexus of PTSD to an in-service stressor is contained in the 
December 2005 psychiatric evaluation, in which the veteran 
reported in-service trauma (as well as a virtually identical 
report of pre-service trauma).  The Board can not discern 
whether or to what degree the in-service event (as opposed to 
the pre-service event or events) is the basis for the 
diagnosis.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). The 
Board thus places little weight of probative value on the 
December 2005 medical nexus statement.  

Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service-connection for PTSD.  The benefits 
sought on appeal are accordingly denied


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


